Title: To George Washington from Edmund Randolph, 10 September 1792
From: Randolph, Edmund
To: Washington, George



Dear Sir
Philadelphia Sepr 10. 1792.

When I had the honor of receiving your favor of the third instant, I was too much indisposed by a fever to answer it by the return of the mail.
The movements, said to be meditated at the next session of the Virginia assembly, are the disfranchisement of the excise-officers, by taking from them the right of suffrage, and also the establishment of a state-bank, in opposition to the Branch Bank. Since I

wrote to you last, Mr Andrews, the delegate for Williamsburg has been here; and contradicted most of the hostile reports, which had come from the mouth of Mr Corbin. Still, however, it seems probable, that the legislature will so far oppose the Branch-bank, as to refuse to permit a higher interest than five per cent: to be received, or to repeal the act, which prohibits the circulation of bank notes. It surprizes me, I confess, that these should be considered as obstacles; since no-body means to dispute, according to my information, the validity of the law itself, now that it is passed, and is in operation. At a late court in Chester County, in this state several persons were indicted for an assault on an excise officer. Notwithstanding a strong defence, they were convicted and fined; the jury having said to the attorney-general, that it was not a question with them, whether the law was good, or bad; but that they would never countenance an opposition to laws in such a form. This event, which I shall endeavour to have published with all its circumstances, will increase the abhorrence, which several of the very party, who are associated with Gallatin and Smilie, feel themselves compelled to express, in order to avoid the imputation of a love of anarchy. The probability is, that the proceedings at Pittsburg will contribute to defeat the ticket, which has been proposed by that party. I have the honor, dear sir, to be with the most affectionate attachment yr obliged & obedient serv.

Edm: Randolph

